Exhibit 10.19

 

FORM OF RESTRICTED STOCK UNIT AGREEMENT

 

This Restricted Stock Unit Agreement (“Agreement”) entered into as of <<GRANT
DATE>> (the “Grant Date”), by and between Fluor Corporation, a Delaware
corporation (“Company”), and <<NAME>> (“Grantee” or “you”) evidences and
confirms the grant to Grantee of a Restricted Stock Unit Award (“RSU Award”) by
the Committee (as defined in the Plan) under the Fluor Corporation 2014
Restricted Stock Plan for Non-Employee Directors (as amended from time to time,
the “Plan”).

 

Section 1.                                           AWARD SUBJECT TO PLAN

 

This RSU Award is made subject to all of the terms and conditions of this
Agreement and the Plan, including any terms, rules or determinations made by the
Committee, pursuant to its administrative authority under the Plan and such
further terms as are set forth in the Plan that are applicable to awards
thereunder, including without limitation provisions on adjustment of awards,
non-transferability, satisfaction of tax requirements and compliance with other
laws.  Capitalized terms used in this Agreement and not defined herein have the
meaning set forth in the Plan.

 

Section 2.                                           RESTRICTED STOCK UNITAWARD

 

The Company hereby awards Grantee <<NUMBER>> restricted stock units (“RSUs”)
pursuant to the Plan, subject to the terms and conditions set forth herein. 
Each RSU represents the right to receive one share of Company common stock, par
value $.01 per share (“Shares”), pursuant to this RSU Award, subject to the
terms and conditions set forth herein.  Subject to the provisions of Section 3
and Section 4 hereof, upon the issuance to Grantee of Shares hereunder, Grantee
shall also receive cash in an amount equivalent to any dividends or
distributions paid or made by the Company from the date of this RSU Award to the
date of the issuance of the Shares with respect to an equivalent number of
Shares so issued. All or a portion of this RSU Award, as well as associated
dividends, may be deferred by Grantee pursuant to the terms of the Fluor
Corporation 409A Director Deferred Compensation Program.

 

Section 3.                                           RESTRICTIONS ON SALE OR
OTHER TRANSFER

 

Each RSU awarded to Grantee pursuant to this Agreement shall be subject to
forfeiture to the Company and each RSU may not be sold or otherwise transferred
except pursuant to the following provisions:

 

(a)                                 The RSUs shall be held in book entry form by
the Company until (1) the restrictions set forth herein lapse in accordance with
the provisions of Section 4, at which time the RSUs will be converted to Shares,
or (2) the RSUs are forfeited pursuant to Section 3(c) hereof.

 

(b)                                 No such RSUs may be sold, transferred or
otherwise alienated or hypothecated so long as such RSUs are subject to the
restrictions provided for in this Agreement.

 

(c)                                  All of Grantee’s RSUs remaining subject to
any restriction hereunder shall be forfeited to, and be acquired at no cost by,
the Company in the event that the Committee determines that any of the following
circumstances has occurred:

 

(i)                                     Grantee has engaged in knowing and
willful misconduct in connection with his service as a member of the Board;

 

(ii)                                  Grantee, without the consent of the
Committee, at any time during his period of service as a member of the Board,
becomes a principal of, serves as a director of, or owns a material interest in,
any business that directly or through a controlled subsidiary competes with the
Company or any Subsidiary; or

 

(iii)                               Grantee does not stand for re-election to,
or voluntarily quits or resigns from, the Board for any reason, except under
circumstances that would cause such restrictions to lapse under Section 4.

 

1

--------------------------------------------------------------------------------


 

Section 4.                                           LAPSE OF RESTRICTIONS

 

Provided you are serving as a non-employee director of the Company at the time,
the restrictions set forth in Section 3 hereof shall lapse (provided that such
RSUs have not previously been forfeited pursuant to the provisions of paragraph
(c) of Section 3 hereof) with respect to the number of RSUs as specified below
upon the occurrence of any of the following events:

 

(a)                                 100% of the RSUs subject to this RSU Award
shall vest on <<VEST DATE>>;

 

(b)                                 Notwithstanding the foregoing, the
restrictions set forth in Section 3 hereof shall lapse in their entirety if the
RSUs have been held by Grantee for at least six months, and:

 

(i)                                     the Grantee attains the age for
mandatory retirement of members of the Board as specified in the Bylaws of the
Company (as applied to the Grantee on the date of Grantee’s retirement from the
Board) or obtains Board approval of early retirement in accordance with Section
5.5 of the Plan;

 

(ii)                                  the Grantee dies or becomes permanently
and totally disabled, which shall have the meaning give to it in Appendix A to
this Agreement, as determined in accordance with applicable Company personnel
policies; or

 

(iii)                               upon a Change of Control, which shall have
the meaning given to it in Appendix A to this Agreement.

 

Section 5.                                           TAX WITHHOLDING

 

Regardless of any action the Company takes with respect to any or all income
tax, social insurance, payroll tax, payment on account or other tax-related
withholding (“Tax-Related Items”), the Grantee acknowledges and agrees that the
ultimate liability for all Tax-Related Items legally due by the Grantee is and
remains the Grantee’s responsibility and that the Company (i) makes no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of this grant of RSUs, including the grant and
vesting of the RSUs, subsequent delivery of Shares and/or cash related to such
RSUs or the subsequent sale of any Shares acquired pursuant to such RSUs and
receipt of any dividend equivalent payments (if any) and (ii) does not commit to
structure the terms or any aspect of this grant of RSUs to reduce or eliminate
the Grantee’s liability for Tax-Related Items. The Grantee shall pay the Company
any amount of Tax-Related Items that the Company may be required to withhold as
a result of the Grantee’s participation in the Plan or the Grantee’s receipt of
RSUs or of Shares pursuant to RSUs. Further, if the Grantee is subject to tax in
more than one jurisdiction, the Grantee acknowledges that the Company may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.  The Grantee authorizes the Company to withhold all applicable
Tax-Related Items legally payable by the Grantee by (1) withholding a number of
Shares otherwise deliverable equal to the Retained Share Amount (as defined
below), (2) withholding from the Grantee’s cash compensation paid by the
Company; and/or (3) withholding from proceeds of the sale of Shares acquired
upon settlement of the RSUs, either through a voluntary sale or through a sale
arranged by the Company (on the Grantee’s behalf pursuant to this
authorization).  The “Retained Share Amount” shall mean a number of Shares equal
to the quotient of the minimum statutory tax withholding obligation of the
Company triggered by the RSUs on the relevant date, divided by the fair market
value of one Share on the relevant date or as otherwise provided in the Plan.

 

Grantee acknowledges and understands that Grantee should consult a tax advisor
regarding Grantee’s tax obligations prior to such settlement or disposition.

 

2

--------------------------------------------------------------------------------


 

Section 6.                                           SEVERABILITY

 

In the event that one or more of the provisions of this Agreement shall be
invalidated for any reason by a court of competent jurisdiction, any provision
so invalidated shall be deemed to be separable from the other provisions hereof,
and the remaining provisions hereof shall continue to be valid and fully
enforceable.

 

Section 7.                                           DATA PROTECTION

 

THE GRANTEE HEREBY EXPLICITLY AND UNAMBIGUOUSLY CONSENTS TO THE COLLECTION, USE
AND TRANSFER, IN ELECTRONIC OR OTHER FORM, OF THE GRANTEE’S PERSONAL DATA AS
DESCRIBED IN THIS DOCUMENT BY AND AMONG, AS APPLICABLE, THE COMPANY AND ITS
SUBSIDIARIES FOR THE EXCLUSIVE PURPOSE OF IMPLEMENTING, ADMINISTERING AND
MANAGING THE GRANTEE’S PARTICIPATION IN THE PLAN. THE GRANTEE UNDERSTANDS THAT
THE COMPANY AND ITS SUBSIDIARIES HOLD CERTAIN PERSONAL INFORMATION ABOUT THE
GRANTEE, INCLUDING, BUT NOT LIMITED TO, NAME, HOME ADDRESS AND TELEPHONE NUMBER,
DATE OF BIRTH, SOCIAL SECURITY OR INSURANCE NUMBER OR OTHER IDENTIFICATION
NUMBER, SALARY, NATIONALITY, JOB TITLE, ANY SHARES OR DIRECTORSHIPS HELD IN THE
COMPANY, DETAILS OF ALL OPTIONS OR ANY OTHER ENTITLEMENT TO SHARES AWARDED,
CANCELED, PURCHASED, EXERCISED, VESTED, UNVESTED OR OUTSTANDING IN THE GRANTEE’S
FAVOR FOR THE PURPOSE OF IMPLEMENTING, MANAGING AND ADMINISTERING THE PLAN
(“DATA”).  THE GRANTEE UNDERSTANDS THAT THE DATA MAY BE TRANSFERRED TO ANY THIRD
PARTIES ASSISTING IN THE IMPLEMENTATION, ADMINISTRATION AND MANAGEMENT OF THE
PLAN, THAT THESE RECIPIENTS MAY BE LOCATED IN THE GRANTEE’S COUNTRY OR
ELSEWHERE, INCLUDING OUTSIDE THE EUROPEAN ECONOMIC AREA, AND THAT THE RECIPIENT
COUNTRY MAY HAVE DIFFERENT DATA PRIVACY LAWS AND PROTECTIONS THAN THE GRANTEE’S
COUNTRY. THE GRANTEE UNDERSTANDS THAT HE/SHE MAY REQUEST A LIST WITH THE NAMES
AND ADDRESSES OF ANY POTENTIAL RECIPIENTS OF THE DATA BY CONTACTING THE LOCAL
HUMAN RESOURCES REPRESENTATIVE. THE GRANTEE AUTHORIZES THE RECIPIENTS TO
RECEIVE, POSSESS, USE, RETAIN AND TRANSFER THE DATA, IN ELECTRONIC OR OTHER
FORM, FOR THE PURPOSES OF IMPLEMENTING, ADMINISTERING AND MANAGING THE GRANTEE’S
PARTICIPATION IN THE PLAN, INCLUDING ANY REQUISITE TRANSFER OF SUCH DATA, AS MAY
BE REQUIRED TO A BROKER OR OTHER THIRD PARTY WITH WHOM THE GRANTEE MAY ELECT TO
DEPOSIT ANY SHARES ACQUIRED UNDER THE PLAN. THE GRANTEE UNDERSTANDS THAT DATA
WILL BE HELD ONLY AS LONG AS IS NECESSARY TO IMPLEMENT, ADMINISTER AND MANAGE
PARTICIPATION IN THE PLAN. THE GRANTEE UNDERSTANDS THAT HE/SHE MAY, AT ANY TIME,
VIEW DATA, REQUEST ADDITIONAL INFORMATION ABOUT THE STORAGE AND PROCESSING OF
THE DATA, REQUIRE ANY NECESSARY AMENDMENTS TO THE DATA OR REFUSE OR WITHDRAW THE
CONSENTS HEREIN, IN ANY CASE WITHOUT COST, BY CONTACTING THE LOCAL HUMAN
RESOURCES REPRESENTATIVE IN WRITING. THE GRANTEE UNDERSTANDS THAT REFUSING OR
WITHDRAWING CONSENT MAY AFFECT THE GRANTEE’S ABILITY TO PARTICIPATE IN THE PLAN.
FOR MORE INFORMATION ON THE CONSEQUENCES OF REFUSING TO CONSENT OR WITHDRAWING
CONSENT, THE GRANTEE UNDERSTANDS THAT HE/SHE MAY CONTACT THE STOCK PLAN
ADMINISTRATOR AT THE COMPANY.

 

Section 8.                                           ACKNOWLEDGMENT AND WAIVER

 

By accepting this grant of RSUs, the Grantee acknowledges and agrees that:

 

(a)                                 the Plan is established voluntarily by the
Company, it is discretionary in nature and may be modified, amended, suspended
or terminated by the Company at any time unless otherwise provided in the Plan
or this Agreement;

 

(b)                                 the grant of RSUs is voluntary and
occasional and does not create any contractual or other right to receive future
grants of Shares or RSUs, or benefits in lieu of Shares or RSUs, even if Shares
or RSUs have been granted repeatedly in the past;

 

(c)                                  all decisions with respect to future
grants, if any, will be at the sole discretion of the Company;

 

(d)                                 the Grantee is participating voluntarily in
the Plan;

 

(e)                                  RSU awards and resulting benefits are an
extraordinary item that does not constitute compensation of any kind for
services of any kind rendered to the Company;

 

3

--------------------------------------------------------------------------------


 

(f)                                   this award of RSUs will not be interpreted
to form an employment contract or relationship with the Company;

 

(g)                                  the future value of the Shares is unknown,
may increase or decrease from the date of grant or vesting of the RSUs and
cannot be predicted with certainty; and

 

(h)                                 in consideration of this grant of RSUs, no
claim or entitlement to compensation or damages shall arise from termination of
this grant of RSUs or diminution in value of this grant of RSUs resulting from
termination of the Grantee’s directorship by the Company (for any reason
whatsoever) and the Grantee irrevocably releases the Company from any such claim
that may arise; if, notwithstanding the foregoing, any such claim is found by a
court of competent jurisdiction to have arisen, then, by accepting the terms of
this Agreement, the Grantee shall be deemed irrevocably to have waived any
entitlement to pursue such claim.

 

Section 9.                                           ADDITIONAL LANGUAGE

 

Appendix A contains additional language regarding Section 409A of the United
States Internal Revenue Code.

 

Section 10.                                    NONTRANSFERABILITY

 

Grantee acknowledges and agrees that no RSU Award and no other right under the
Plan, contingent or otherwise, will be assignable or made subject to any
encumbrance, pledge, or charge of any nature.

 

Section 11.                                    ENFORCEMENT

 

This Agreement shall be construed, administered and enforced in accordance with
the laws of the State of Delaware.

 

Section 12.                                    EXECUTION OF AWARD AGREEMENT

 

Please acknowledge your acceptance of the terms and conditions of this Agreement
by signing this Agreement and returning it to Executive Compensation.  If you
have not signed (either manually or electronically) and returned this Agreement
within one month, the Company is not obligated to provide you any benefit
hereunder and may refuse to issue Shares to you under this Agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first herein above written.

 

 

FLUOR CORPORATION

 

 

 

 

 

 

 

by:

 

 

 

 

 

 

Carlos M. Hernandez

 

 

Chief Legal Officer & Secretary

 

 

 

 

 

 

 

 

 

 

 

Grantee

 

4

--------------------------------------------------------------------------------


 

APPENDIX A

 

Compliance with Section 409A of the Internal Revenue Code

 

(a)           It is intended that the provisions of this Agreement comply with
Section 409A of the U.S. Internal Revenue Code (“Section 409A”) and with the
exclusion from Section 409A deferred compensation for so-called short-term
deferrals, and all provisions of this Agreement shall be construed and
interpreted in a manner consistent with the requirements for avoiding taxes and
penalties under Section 409A.

 

(b)           Neither Grantee nor any of Grantee’s creditors or beneficiaries
shall have the right to subject any deferred compensation (within the meaning of
Section 409A) payable under this Agreement to any anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, attachment or garnishment. 
Except as permitted under Section 409A, any deferred compensation (within the
meaning of Section 409A) payable to Grantee or for Grantee’s benefit under this
Agreement may not be reduced by, or offset against, any amount owing by Grantee
to the Company or any of its subsidiaries.

 

(c)           If, at the time of Grantee’s separation from service (within the
meaning of Section 409A), (i) Grantee is a specified employee (within the
meaning of Section 409A and using the identification methodology selected by the
Company from time to time) and (ii) the Company shall make a good faith
determination that an amount payable hereunder constitutes deferred compensation
(within the meaning of Section 409A) the payment of which is required to be
delayed pursuant to the six-month delay rule set forth in Section 409A in order
to avoid taxes or penalties under Section 409A, then the Company shall not pay
such amount on the otherwise scheduled payment date but shall instead pay it,
without interest, on the first business day after such six-month period or, if
earlier, upon the Grantee’s death.

 

(d)           Notwithstanding anything to the contrary contained herein, for the
purpose of this Agreement, (i) Grantee shall not be considered permanently and
totally disabled unless Grantee is considered disabled in accordance with U.S.
Treasury Regulations section 1.409A-3(i)(4), determined as if all permissible
provisions of such regulation were in effect, and (ii) a Change of Control of
the Company shall not be considered to have occurred unless there occurs a
change in the ownership or effective control of the Company, or a change in the
ownership of a substantial portion of the assets of the Company, as determined
in accordance with U.S. Treasury Regulations section 1.409A-3(i)(5).

 

(e)           Notwithstanding any provision of this Agreement to the contrary,
in light of the uncertainty with respect to the proper application of Section
409A, the Company reserves the right to make amendments to this Agreement as the
Company deems necessary or desirable to avoid the imposition of taxes or
penalties under Section 409A.  In any case, Grantee shall be solely responsible
and liable for the satisfaction of all taxes and penalties that may be imposed
on Grantee or for Grantee’s account in connection with this Agreement
(including, without limitation, any taxes and penalties under Section 409A), and
neither the Company nor any of its subsidiaries shall have any obligation to
indemnify or otherwise hold Grantee harmless from any or all of such taxes or
penalties.

 

5

--------------------------------------------------------------------------------